Citation Nr: 1509525	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar above the right eyebrow.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

3.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2009 and January 2010 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2014, the RO issued a rating decision granting service connection for depression and anxiety, which had previously been on appeal after being denied by the RO's July 2009 rating decision.  As the Veteran has not appealed rating or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of an increased rating for hypertension is  REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the appeal, the scar above the right eyebrow was painful.

2.  During the pendency of the appeal, migraine headaches have been productive of characteristic prostrating attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for a scar above the right eyebrow have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2014).

2.  The criteria for an initial 30 rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard July 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in September 2008, December 2009, and February 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.
A Scar Above the Right Eyebrow

The Veteran seeks an initial compensable rating for a scar above the right eyebrow, which is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.

At a December 2009 VA examination, the Veteran reported that the scar was painful and that hair does not grow over it.  The VA examiner reported that the scar measured 1.5 cm x 0.2 cm, was superficial and disfiguring, was not due to a burn, that there was no skin breakdown, and did not limit motion or function.  A February 2013 VA examination report reveals similar findings.

In his August 2012 substantive appeal, the Veteran reported that the scar was painful and that hair does not grow over it.

During the pendency of the appeal, the rating schedule for rating scars (Diagnostic Codes 7800 to 7805) was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.

Facial scars and their effects are rated under Diagnostic Codes 7800, 7804, and 7805.  Diagnostic Codes 7801 and 7802 apply to scars not of the head, face, or neck, and thus, are not applicable.

Prior to the revisions, under Diagnostic Code 7800, a 10 percent rating was warranted for one characteristic of disfigurement (defined below).  A 30 percent rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Higher ratings were warranted for additional disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2008).  The characteristics of disfigurement were (i) a scar 5 or more inches (13 or more cm) in length; (ii) a scar at least one-quarter inch (0.6 cm) wide at widest part; (iii) a surface contour of scar elevated or depressed on palpation; (iv) a scar adherent to underlying tissue; (v) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm); (vi) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm); (vii) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm); (viii) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm).  Id.

Prior to the revisions, under Diagnostic Code 7803, a 10 percent rating was warranted for an unstable, superficial scar.  Id.  

The Board finds that Diagnostic Code 7803 does not apply because there is no evidence that the Veteran's scar is unstable.

Prior to the revisions, under Diagnostic Code 7804, a 10 percent rating was warranted for superficial scars that were painful on examination.  Id.

Under the current version of Diagnostic Code 7804, a 10 percent rating is warranted for one or two painful or unstable scars.  Higher ratings are warranted for multiple painful or unstable scars.  38 C.F.R. § 4.118 (2014).

The Board finds that an initial 10 percent rating is warranted because the Veteran's scar is painful.  The next higher rating, 20 percent, which requires three or four scars that are painful or unstable, is not warranted because the Veteran only has one painful scar.  Id.  

The Board also considered entitlement to the next higher rating under Diagnostic Codes 7800 and 7805.  

Under the current version of Diagnostic Code 7800, the next higher rating, 30 percent rating, is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118.  The characteristics of disfigurement are (i) a scar 5 or more inches (13 or more cm) in length; (ii) a scar at least one-quarter inch (0.6 cm) wide at the widest part; (iii) a surface contour of scar elevated or depressed on palpation; (iv) a scar adherent to underlying tissue; (v) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm); (vi) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm); (vii) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm); (viii) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm).  Id.

The Board finds that the next higher rating is not warranted under Diagnostic Code 7800.  First, while high resolution photographs of the scar show that a very small amount of hair is missing above the right eyebrow, the Board finds that neither eyebrow is grossly distorted and that both eyebrows are symmetrical.  Second, there is only one characteristic of disfigurement, that is, the scar is at least one-quarter inch (0.6 cm) wide at the widest part.  Accordingly, the criteria for a 30 percent rating, which requires gross distortion or asymmetry of one feature or a paired set of features or two or three characteristics of disfigurement, have not been met.  Id.

Under the current version of Diagnostic Code 7805, facial scars and their effects are rated under Diagnostic Codes 7800 and 7804.  As discussed above, these Codes do not provide the basis for the next higher rating; therefore, the next higher rating is not warranted under Diagnostic Code 7805.  Id.

The Board has also considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2014).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the scar demonstrated (pain and disfigurement) are specifically contemplated by the schedular criteria (as discussed above), and those criteria are therefore adequate.

Headaches

The Veteran seeks an initial rating in excess of 10 percent for migraine headaches, which are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In August 2008, the Veteran's wife reported that the Veteran suffers severe headaches, which he says feel like his head is going to explode or like he is dying.

At a September 2008 VA examination, the Veteran reported approximately three pounding headaches per day.  He also reported that the headaches decrease his ability to sleep and concentrate.  He also reported that he is able to go to work as long has he is medicated.

At a February 2013 VA examination, the Veteran reported that his headaches cause throbbing pain, sensitivity to sound, and ringing in the ears that often brings him to tears.  The examiner opined that the headaches are not prostrating and do not affect the Veteran's ability to work.

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124, Diagnostic Code 8100.  The current 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  The next higher rating, 30 percent rating, is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY at 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1523 (30th ed. 2003).

After resolving any benefit of the doubt in the favor of the Veteran, the Board finds that the Veteran's service-connected migraine headaches have been productive of characteristic prostrating attacks averaging one in two months over the last several months.  Accordingly, the Veteran's symptoms most nearly approximate the symptomatology contemplated by the current 30 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds that the next higher rating, 50 percent, is not warranted at any time during the pendency of the appeal.  The relevant evidence is not supportive of a finding that the Veteran's service-connected migraine headaches have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran is competent to attest to what he observes and feels as a lay person.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although he experiences severe headaches on a daily basis, the evidence does not demonstrate that the headaches result in completely prostrating attacks or severe economic inadaptability.  The February 2013 VA examiner indicated that the Veteran's headaches were not prostrating attacks or completely prostrating attacks and that they did not affect his ability to work.  At the September 2008 VA examination, the Veteran reported that his headaches affect his ability to work to the extent that they decrease his ability to sleep and concentrate and cause pain, but that he is still able to work.  Because the competent and credible evidence of record associated with the claims file since the award of service connection does not show that the Veteran's migraine headaches result in completely prostrating attacks and severe economic inadaptability, an initial 50 percent rating is not warranted.

The Board has considered whether a higher initial rating is warranted for the Veteran's migraine headaches under other rating criteria and diagnostic codes.  Although Diagnostic Codes 8045 and 8046 provide for the assignment of ratings for headaches, rating under those diagnostic codes presuppose that the headaches are manifestations of a traumatic brain injury or cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8046.  The Veteran's headaches do not arise from a traumatic brain injury or cerebral arteriosclerosis.  Thus, evaluation under either of those diagnostic codes is not warranted.  Significantly, Diagnostic Code 8100 is labeled "migraine."  As such, that diagnostic code contains rating criteria that are appropriate for evaluating the Veteran's migraine headaches.

The Board has also considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2014).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the Veteran's headaches demonstrated (essentially severe pain and impairment of sleep and concentration) are specifically contemplated by the schedular criteria as characteristic prostrating attacks and those criteria are therefore adequate.

A Total Disability Rating Based on Individual Unemployability

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected migraine headaches and scar prevent him from obtaining or maintaining substantially gainful employment.  In fact, as noted above, the February 2013 medical examiner found that the Veteran's headaches and scars do not impact with his ability to work.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.

ORDER

An initial 10 percent rating, but no higher, for a scar above the right eyebrow is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 30 percent rating, but no higher, for a migraine headaches is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

The Veteran seeks a rating in excess of 10 percent for hypertension, which is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.

On October 3, 2008, the Veteran was hospitalized after a syncope episode during which he crashed a garbage truck at work.  An initial report shows that the Veteran had a similar episode 9 months earlier where he lost consciousness in a bathroom.

The Veteran asserts that his treating physicians told him that his hypertension triggered the syncope episodes.  See Statement (Oct. 14, 2008).

VA examination reports in September 2008 and February 2013 do not address the syncope episodes and conclude, without rationale, that the Veteran's hypertension does not impact his ability to work.  Reexamination is needed to determine if the syncope episodes are due to the service-connected hypertension and, if so, how they impact his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's syncope episodes are related to his service-connected hypertension and, if so, how they impact his ability to work.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


